          C
          Case 1:19-cr-00794-KPF Document 75 Filed 01/06/21 Page 1 of 2




                     1600 BROADWAY - SUITE 1200 - DENVER, COLORADO 80202

 Grand Junction Office:               TELEPHONE (303) 861-2800                   Harvey A. Steinberg
 101 SOUTH THIRD STREET, SUITE 265     FACSIMILE (303) 832-7116    hsteinberg@springersteinberg.com
 GRAND JUNCTION, COLORADO 81501        TOLL-FREE (877) 473-6004
                                      www.springersteinberg.com



                                        January 4, 2021



                                                            MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     United States v. Tomer Osovitzki, 19-mj-04557 (UA)

Dear Judge Failla:

       Counsel for the Defendant, Tomer Osovitzki, respectfully submits this letter to request an
adjournment of the Motions Hearing scheduled on Friday, January 8, 2021.

       Due to complications caused by COVID-19, Counsel for Mr. Osovitzki is not able to
appear for the hearing scheduled this Friday because multiple cases have been rescheduled to take
place on the same day and time. After discussing these complications with opposing counsel,
Assistant United States Attorney Jeffrey Coffman advised that the government does not oppose an
adjournment of this matter. Counsel for both parties agree that they can be available at any time
on January 26, 2021, if that date is agreeable to the Court.

       As such, Counsel for Mr. Osovitzki requests that the Court grant an adjournment of the
Motions Hearing to Tuesday, January 26, 2021 and to allow the parties to appear virtually for the
hearing.


                                                            Respectfully submitted,



                                                            By: /s/ Harvey A. Steinberg
                                                                Harvey A. Steinberg
                                                                Attorney for Tomer Osovitzki

Cc:    AUSA Jeffrey Coffman
       Jeffrey.Coffman@usdoj.gov
          Case 1:19-cr-00794-KPF Document 75 Filed 01/06/21 Page 2 of 2
Application GRANTED. The hearing scheduled for January 8, 2021, is
hereby ADJOURNED to January 28, 2021, at 11:00 a.m. The hearing will
take place by telephone conference. The dial-in information is as
follows: At 11:00 a.m. the parties shall call (888) 363-4749 and enter
access code 5123533. Please note, the conference will not be available
prior to 11:00 a.m.

Dated:   January 6, 2021                SO ORDERED.
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
